Citation Nr: 1505450	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gout, to include right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to November 1986 and from May 1989 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (though jurisdiction now lies with the Waco, Texas RO).  In an October 2010 statement, the Veteran requested "re-eval" of his claim for entitlement to service connection for gout, presented argument as to why he was entitled to service connection for gout and submitted additional private medical records.  In an April 2011 rating decision, the previous denial of Veteran's claim for entitlement to service connection for gout was confirmed and continued.  In a July 2011 statement, the Veteran asked to "rerate" the April 2011 claim and presented argument as to why he was entitled to service connection for gout.  In a January 2012 rating decision, the Veteran's claim for entitlement to service connection for gout was denied based on a lack of new and material evidence.  The December 2012 Statement of the Case, while reviewing the history of the Veteran's claim, stated that "[t]he evidence shows continuous prosecution of your claim for service connection."  Upon review, the Board finds that as a result of the Veteran's October 2010 statement and submission of additional private medical records, the May 2010 rating decision did not become final.  With respect to the April 2011 rating decision, this also did not become final.  The Board finds that the Veteran's July 2011 statement was a timely notice of disagreement (NOD) as to that decision, as it referenced the April 2011 rating decision and expressed disagreement.  In sum, neither the May 2010 nor the April 2011 rating decisions, which denied the Veteran's claim for entitlement to service connection for gout, became final and the Veteran's claim has therefore remained pending since the Veteran's original claim was filed in December 2009.   

The Veteran testified at an August 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the last Supplemental Statement of the Case issued in April 2013, various additional statements and documents were associated with the Veteran's claims file.  To the extent that any of the documents can be considered relevant, as the Veteran's claim is being granted, there is no prejudice for the Board to consider this evidence in the first instance.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The Veteran's gout, to include of the right knee, was incurred during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for gout, to include right knee, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established for a chronic disease, to include arthritis, by demonstrating a continuity of symptomatology since service.  See 38 C.F.R.            § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Gout is a form of arthritis and thus is a chronic disease under 38 C.F.R. § 3.309 (2014).
   
Gout is rated under Diagnostic Code 5017, which specifies that gout will be rated under Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5017 (2014).  Under Diagnostic Code 5002, a 20 percent rating is warranted where there are one or two exacerbations a year in a well-established diagnosis.  For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R.        § 4.71a, Diagnostic Code 5002 (2014).

A March 12, 2007 service treatment record (STR) noted complaint from the Veteran of toe pain and that the Veteran "has had this condition for years."  The Veteran separated from active service in May 2009.  In a December 2010 statement, the Veteran referenced the March 12, 2007 STR and stated that while he complained of toe pain, he "was never treated or evaluated thru blood lab exam to look for any uric acid level in my body."  The Veteran further stated that "[t]he condition of gout continued but it was not noticed until December 2009."  A December 4, 2009 VA treatment record noted the Veteran's reports of chronic right knee pain, acutely worse over the past three days, and included an assessment of "prepatellar bursitis - likely gouty etiology."  A December 8, 2009 VA treatment note recorded the Veteran's complaints of right knee pain and an assessment of gout.  The Veteran was afforded a VA examination in January 2010.  The examination report noted that the Veteran's right knee flexion was limited to "110 degrees with end-range pain in both directions."  The examination report also stated that "[g]out cannot be confirmed at this point as lab workup is normal."  A letter dated May 2012 from Dr. C.M. stated that "[h]aving reviewed [the Veteran's] medical records, the first diagnosis of gout was December of 2009.  This was diagnosed and treated, apparently, clinically.  Our records from June of 2010 show another diagnosis and treatment for exacerbation of gout."  At the August 2013 Board hearing, the Veteran testified that December 2009 was his first attack or flare of gout, but that "[p]rior to that when I was on active duty, I had the symptoms, but I was never diagnosed or treated as a gout because I was never tested."    

Upon review, the Board finds that the gout was incurred in active service.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's STRs reflect in-service musculoskeletal complaints, the Veteran has competently and credibly testified to a continuity of symptomatology since service, and the symptoms were ultimately diagnosed as gout approximately six months after discharge.  The Veteran reported to a private physician in December 2009 that he had trouble with his right knee prior to separation from service.  When seen at VA that same month, the Veteran described the pain as chronic but worse over the past three days.  Ultimately, gout was diagnosed.  

As referenced above, gout (Diagnostic Code 5017) is rated under Diagnostic Code 5002 and under this code, when limitation of motion is not compensable under the applicable code for the joint involved, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In this case, the January 2010 VA examination report noted the Veteran's right knee flexion was limited to "110 degrees with end-range pain in both directions."  Limitation of flexion of the knee is rated under Diagnostic Code 5260 and flexion must be limited to 45 degrees for a compensable 10 percent disability rating.  As such, while the Veteran's limitation of motion is not compensable under the applicable code for the joint affected by limitation of motion (Diagnostic Code 5260 for the knee), limitation of motion was objectively confirmed in the January 2010 VA examination report.  As such, the Board also concludes that the Veteran's gout became manifest to a degree of 10 percent (at least) within one year of discharge pursuant to 38 C.F.R. § 3.309(a).  

In sum, the evidence of record shows the Veteran's gout was incurred during a period of active service.  As such, entitlement to service connection for gout, to include right knee, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).



ORDER

Entitlement to service connection for gout, to include right knee, is granted.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


